Citation Nr: 0814669	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  07-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Leeds, 
Massachusetts


THE ISSUE

1.  Entitlement to reimbursement for transportation expenses 
incurred on March 18, April 23, April 29, October 26, 
December 3, and December 25, 2005.  

2.  Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on October 28, 2005 from 
West Central Family & Counseling.  

3.  Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on November 10, 2005 from 
Hudson Home Health Care.  

4.  Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred from November 24, 2005 to 
December 3, 2005 at Cooley Dickinson Hospital.  

5.  Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on December 3, 2005 to 
December 20, 2005 at Baystate Medical Center.  

6.  Entitlement to reimbursement for the cost of unauthorized 
private medical expenses incurred on December 20, 2005, 
December 28, 2005, and 
January 1, 2006 at North Adams Commons Nursing Home.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran reportedly served on active duty in the military 
from January 1969 to April 1970.  He died in January 2006.  
The appellant is his sister.  She was his guardian while he 
was alive and is now pursuing this appeal on behalf of his 
estate.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from December 2005, January 2006, and April 2007 decisions of 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Leeds, Massachusetts (Northampton VAMC).  In September 
2007, the appellant testified at a hearing before the 
undersigned at the Regional Office (RO) in White River 
Junction, Vermont.  A transcript of the proceeding is of 
record.  At the hearing, she submitted additional medical 
evidence and waived initial consideration of this evidence by 
the agency of original jurisdiction (AOJ).  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2007).


FINDINGS OF FACT
 
1.  The veteran had a total disability permanent in nature 
resulting from a service-connected disability.  

2.  VA did not provide authorization for special mode of 
transportation on March 18, April 23, April 29, October 26, 
December 3, and December 25, 2005; and such mode of 
transportation was not undertaken in connection with a 
medical emergency.   

3.  The services rendered on October 28, 2005, were not in 
connection with a medical emergency of such a nature that 
delay would have been hazardous to the life or health of the 
veteran.

4.  The services rendered on November 10, 2005, were not in 
connection with a medical emergency of such a nature that 
delay would have been hazardous to the life or health of the 
veteran.

5.  The services rendered from November 24, 2005 to December 
3, 2005 at Cooley Dickinson Hospital were not in connection 
with a medical emergency of such a nature that delay would 
have been hazardous to the life or health of the veteran.

6.  The services rendered from December 3, 2005 to December 
20, 2005 at Baystate Medical Center were not in connection 
with a medical emergency of such a nature that delay would 
have been hazardous to the life or health of the veteran.

7.  The services rendered on December 21 and 28, 2005, and 
January 1, 2006 at North Adams Commons Nursing Home were not 
in connection with a medical emergency of such a nature that 
delay would have been hazardous to the life or health of the 
veteran.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special mode 
transportation have not been met. 
38 U.S.C.A. § 111 (West 2002); 38 C.F.R. § 17.143 (2007).

2.  Payment or reimbursement for the cost of medical services 
provided on October 28, 2005 from West Central Family & 
Counseling is not warranted.  38 U.S.C.A. 
§§ 1701, 1703, 1725, 1728 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 17.52, 17.54, 17.120, 17.1000-1008 (2007).

3.  Payment or reimbursement for the cost of medical services 
provided on November 10, 2005 from Hudson Home Health Care is 
not warranted.  38 U.S.C.A. §§ 111, 1701, 1703, 1725, 1728; 
38 C.F.R. §§ 17.52, 17.54, 17.120, 17.143, 17.1000-1008.

4.  Payment or reimbursement for the cost of medical services 
provided from November 24, 2005 to December 3, 2005 at Cooley 
Dickinson Hospital is not warranted.  38 U.S.C.A. §§ 1701, 
1703, 1725, 1728; 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-
1008.

5.  Payment or reimbursement for the cost of medical services 
provided from December 3, 2005 to December 20, 2005 at 
Baystate Medical Center is not warranted.  38 U.S.C.A. §§ 
1701, 1703, 1725, 1728; 38 C.F.R. §§ 17.52, 17.54, 17.120, 
17.1000-1008.

6.  Payment or reimbursement for the cost of medical services 
provided on December 20, 2005, December 28, 2005, and January 
1, 2006, at North Adams Commons Nursing Home is not 
warranted.  38 U.S.C.A. §§ 1701, 1703, 1725, 1728; 38 C.F.R. 
§§ 17.52, 17.54, 17.120, 17.1000-1008.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The RO sent a VCAA notice letter to the appellant in April 
2007.  The letter provided her with notice of the evidence 
necessary to support her claims that was not on record at the 
time the letter was issued, the evidence VA would assist her 
in obtaining, and the evidence it was expected that she would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that she submit any 
evidence in her possession pertaining to her claims.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

Content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini II, 18 Vet. App. at 120; Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case the 
April 2007 notice was provided after to the initial denials 
and on the same day that a statement of the case (SOC) was 
issued.  There has been no readjudication of the claims since 
the notice; however, the appellant was provided an 
opportunity to testify and provide additional evidence at a 
hearing before the Board in September 2007.  As mentioned, 
she had the opportunity to, and in fact did, submit 
additional evidence.  She did not indicate she had any 
additional information or evidence to submit or that needed 
to obtained.  She therefore, had a meaningful opportunity to 
participate in the adjudication of the claims after receiving 
the required notice.  The timing deficiency was thus not 
prejudicial and did not affect the essential fairness of the 
adjudication.  Overton v. Nicholson, 20 Vet. App. 427, 442-
443 (2006).

In developing her claims, the VAMC obtained records of 
authorized non-VA medical care and treatment records from 
Baystate Medical Center were submitted.  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Analysis

As an initial matter, the Board notes that there is some 
question as to whether the appellant has standing to bring 
these claims or continue the appeal on behalf of the 
veteran's estate.  In a recent conclusory, and hence non-
precedential, opinion VA's General Counsel discussed under 
what circumstances a claim for reimbursement for medical 
expenses survives the death of the veteran.  VAOPGCCONCL 1-
2007 (Oct. 29, 2007).  VA's General Counsel opined that 
unless the appellant belongs to one of the categories of 
statutorily-authorized claimants, the appeal must be 
dismissed.  The plain language of 38 U.S.C.A. § 1728 
authorizes payment to the hospital or other health facility 
furnishing the care or services; or to the person or 
organization making such expenditure on behalf of such 
veteran.  Therefore, if the claimant or the appellant is the 
care provider or a person other than the veteran who paid for 
the services, consideration of the appeal should proceed.  
VA's General Counsel opined that the veteran's estate did not 
have legal standing to pursue a pending claim or appeal, and 
no substitutions or new claims should be permitted.

With regard to guardian status, VA's General Counsel 
explained that because a person loses guardian status when 
the veteran dies, he or she would no long have standing under 
the plain language of statute or regulation (38 U.S.C.A. § 
1728 and 38 C.F.R. § 17.120-17.132).  Accordingly, neither 
the plain language of the statute or its implementing 
regulations permit a claim for reimbursement by a deceased-
veteran's estate.  VAOPGCCONCL 1-2007,  3, citing Strawser 
et al. v. Atkins et al., 290 F.3d 720, 732 (4th Cir. 2002). 

In a September 2006 letter, the appellant stated that she had 
enclosed a full listing of the medical and dental bills she 
had to pay for the veteran.  It is unclear whether she paid 
these bills out-of-pocket or whether she paid them from the 
estate of the veteran.  If she paid these bills from the 
estate, according to the VA General Counsel's non-
precedential opinion, she would not have legal standing to 
bring these claims or pursue the appeal.  If she paid these 
bills out-of-pocket, she would have standing as a third party 
payor.

Assuming arguendo that the appellant has legal standing to 
bring the claims for reimbursement, the claims must be denied 
because the evidence does not indicate the medical expenses 
were authorized by VA or rendered in a medical emergency.  
Hence the outcome is the same whether or not she has 
standing.

There is no contention or evidence that the expenses for 
which reimbursement is sought were authorized by VA.  A 
determination must be made as to whether the unauthorized 
expenses were incurred under circumstances that would permit 
reimbursement.  Hennessey v. Brown, 7 Vet. App. 143 (1994).  

Unauthorized expenditures may be paid or reimbursed in 
accordance with 
38 U.S.C.A. §§ 1725 or 1728.  Under Section 1728, payment may 
be made for care rendered for an adjudicated service-
connected disability, a nonservice-connected disability 
aggravating a service-connected disability, for any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability, or, 
in certain circumstances, any illness, injury, or dental 
condition in the case of a veteran who is a participant in a 
vocation rehabilitation program.  
38 U.S.C.A. §1728(a)(2); 38 C.F.R. § 17.120(a).  

Payment may be made if the care and service not previously 
authorized were rendered in a medical emergency of such a 
nature that delay would have been hazardous to life or 
health; and when VA or other Federal facilities were not 
feasibly available, and an attempt to use them before them 
beforehand or obtain prior VA authorization for the service 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120(b), (c).  

Alternatively, payment or reimbursement for emergency 
treatment in non-VA facilities may be authorized under 
Section 1725 and 38 C.F.R. §§ 17.1000- 1008.  Section 1725 
was enacted as part of the Veterans Millennium Health Care 
and Benefits Act.  To be eligible for reimbursement under 
this authority the veteran has to satisfy all of the 
following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
nature that a prudent layperson would 
have reasonably expected that delay in 
seeking medical attention would have been 
hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and medicine 
could reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions could be met by 
evidence establishing that a veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was not a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the veteran becomes 
stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C.A. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
the treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C.A. 1728 for 
the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veteran's, primarily 
those who receive emergency treatment for 
a service-connected disability). 
Id.

The veteran was service connected for paranoid schizophrenia 
at 100 percent.  His disability was considered permanent in 
nature.  He died in January 2006.  As mentioned, prior to his 
death, the appellant was his guardian and she is now pursuing 
this appeal on behalf of his estate.

On March 18 and April 23, 2005, the veteran was transferred 
from Baystate Medical Center to St. Luke's Rest Home by 
ambulance services provided by Ambulance Medical Response of 
Massachusetts, Inc. (AMR).  On April 29, 2005, he was 
transferred from Baystate Medical Center to St. Luke's Rest 
Home by ambulance services provided by Baystate Health 
Services.  On October 26, 2005, he was transferred from 
Baystate Medical Center to Country Estates Nursing Home by 
ambulance services provided by Baystate Health Services.  On 
December 3, 2005, he was transferred from Cooley Dickenson 
Hospital to Baystate Medical Center by ambulance services 
provided by AMR.  On December 25, 2005, he was transferred 
from North Adams Regional Hospital to North Adams Commons 
Nursing Home by ambulance services provided by North Adams 
Ambulance.     

Payment or reimbursement of expenses related to a special 
mode of travel by VA is not authorized unless travel by such 
mode is medically required and is authorized before the 
travel begins, or travel by such mode is in connection with a 
medical emergency of such a nature that the delay to obtain 
authorization would be hazardous to the person's life or 
health.  38 U.S.C.A. § 111(b)(3); C.F.R. § 17.143(c)(2)(iii).  
In this case, the transportation was not authorized in 
advance.  

The transportation to St. Luke's Rest Home, Country Estates 
Nursing Home, and North Adams Commons Nursing Home was to the 
veteran's place of residence and was not in connection with a 
medical emergency.  Furthermore, the bill from North Adams 
Ambulance Service states that charges were incurred at the 
non-emergency base rate.  The transportation from Cooley 
Dickson Hospital to Baystate Medical Center was in connection 
with an elective heart valve surgery.  At the September 2007 
hearing, the appellant admitted that this surgery was 
elective and not considered a medical emergency.  Therefore, 
payment or reimbursement is not authorized for services 
rendered by the above-mentioned ambulance services.

Services rendered on October 28, 2005 from West Central 
Family & Counseling were not authorized by VA.  According to 
the invoice, these services were for a diagnostic 
consultation.  Medical expenses incurred on November 10, 2005 
from Hudson Care were also not authorized by VA.  These 
expenses were for certain equipment - a drive deluxe rollator 
and a walker seat.  Because these services were not rendered 
in a medical emergency, reimbursement is not warranted.

Emergency non-VA care was authorized at Cooley Dickinson 
Hospital from November 21, 2005 to November 23, 2005.  The 
tentative diagnoses were hyponatraemia (low sodium) and 
hypokalaemia (low potassium).  According to the VAMC's 
records, the veteran was stable for transfer on November 23, 
2005.  According to notes of a conversation with his case 
manager, cardiologists recommended a valvular replacement at 
Baystate Medical Center after a workup at Cooley Dickinson 
Hospital.  It was explained to the case manager that the 
veteran and his sister (the appellant) should be made aware 
that the heart surgery would need to be under private 
insurance if not done at a VA facility.  The notes of 
conversation with Dr. Kupferschmid indicate that the heart 
valve surgery was elective and not an emergency.  The doctor 
said the veteran wanted to go to Baystate Medical Center and 
was using his private insurance for this component of his 
care.

At the September 2007 hearing, the appellant explained that 
that the veteran remained at Cooley Dickinson Hospital for an 
extensive workup for aortic stenosis.  Apparently it was 
determined that he needed to have several teeth extracted 
before undergoing heart surgery.  

The veteran was transferred to Baystate Medical Center on 
December 3, 2005.  Treatment records indicate he was 
transferred for complete tooth extraction and possible repair 
of his atrioventricular (AV) valve. He underwent oral surgery 
n December 10, 2005 by Dr. Fraziero and all remaining of his 
15 teeth were removed.  The veteran was then evaluated by Dr. 
Hiser who did not recommend that he undergo heart valve 
surgery at that time.  At the September 2007 hearing, the 
appellant testified that Medicare did not cover the costs of 
the dental surgery.  

The appellate submitted bills from CDPA and Northampton 
Radiologic Association for expenses incurred while the 
veteran was at Cooley Dickinson Hospital.  VA denied expenses 
incurred from November 24, 2005 to December 3, 2005.  She 
also submitted bills from CT Valley Oral Surgery Associates, 
Baystate Medical Education & Research Foundation, Springfield 
Anesthesia Service, Inc., and Dr. Fraziero, for expenses 
incurred while the veteran was at Baystate Medical Center 
from December 3, 2005 to December 20, 2005.  These expenses 
were not authorized by VA and were not rendered in a medical 
emergency.  As mentioned, the evidence indicates that these 
services were provided in preparation for an elective 
surgery.  

VAMC records indicate the veteran was transferred to North 
Adams Regional Hospital on December 21, 2005 for treatment of 
pneumonia.  Treatment was authorized at North Adams Regional 
Hospital from December 21, 2005 to December 25, 2005.  As 
mentioned, on December 25, 2005, the veteran was transferred 
by ambulance from North Adams Regional Hospital to North 
Adams Commons Nursing Home.  

The appellant submitted an invoice from North Adams 
Internists for nursing home visits on December 20, 2005, 
December 28, 2005, and January 1, 2006.  These expenses were 
not authorized by VA and the evidence does not show that they 
were rendered in a medical emergency.  

The appellant is a registered nurse and has some medical 
expertise that would permit her to give competent testimony 
as to whether the claimed expenses were incurred for 
treatment of a medical emergency.  Her testimony demonstrates 
that the care was beneficial and was designed to permit 
further treatment, but does not show that the care was 
provided for a medical emergency.

Because the evidence does not show that the claimed expenses 
were incurred for medical emergencies, the claims for 
reimbursement of certain medical expenses incurred from March 
18, 2005 to January 1, 2006 must be denied.  The 
preponderance of the evidence is against the claims-meaning 
there is no reasonable doubt to resolve in the appellant's 
favor.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); 38 C.F.R. §§ 4.7, 4.21.








							(CONTINUED ON NEXT PAGE)
ORDER

The claim for reimbursement for the travel expenses incurred 
on March 18, April 23, April 29, October 26, December 3, and 
December 25, 2005, is denied.  

The claim for reimbursement for the cost of unauthorized 
private medical expenses incurred on October 28, 2005 from 
West Central Family & Counseling is denied.

The claim for reimbursement for the cost of unauthorized 
private medical expenses incurred on November 10, 2005 from 
Hudson Home Health Care is denied.

The claim for reimbursement for the cost of unauthorized 
private medical expenses incurred from November 24, 2005 to 
December 3, 2005 at Cooley Dickinson Hospital is denied.  

The claim for reimbursement for the cost of unauthorized 
private medical expenses incurred from December 3, 2005 to 
December 20, 2005 at Baystate Medical Center is denied.

The claim for reimbursement for the cost of unauthorized 
private medical expenses incurred on December 20, 2005, 
December 28, 2005, and January 1, 2006 at North Adams Commons 
Nursing Home is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


